Preview - 1:20CR00225-001                                                                                                                  Page 1 of 5


      AO 245B-CAED (Rev. 09/2019) Sheet 1 - Judgment in a Criminal Case



                                  UNITED STATES DISTRICT COURT
                                                     Eastern District of California
                     UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                v.                                           Case Number: 1:20CR00225-001
                         DELIA M. PEARSON                                    Defendant's Attorney: Brittany E. Hines, Retained
      THE DEFENDANT:
           pleaded guilty to count(s) 1 of the Information.
           pleaded nolo contendere to count(s)      , which was accepted by the court.
           was found guilty on count(s)     after a plea of not guilty.
      The defendant is adjudicated guilty of these offenses:
      Title & Section                   Nature of Offense                                                        Offense Ended    Count
                                            Theft of Public Money, Property or Records
       18 U.S.C. § 641                                                                                           2/3/2020         1
                                            (Class A Misdemeanor)

             The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to the
      Sentencing Reform Act of 1984.

           The defendant has been found not guilty on count(s)      .
           Count(s)      dismissed on the motion of the United States.
           Indictment is to be dismissed by District Court on motion of the United States.
           Appeal rights given.                      Appeal rights waived.

              It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
      residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
      ordered to pay restitution or fine, the defendant must notify the court and United States attorney of material changes in economic
      circumstances.
                                                                            4/15/2021
                                                                            Date of Imposition of Judgment




                                                                            Signature of Judicial Officer
                                                                            Stanley A. Boone, United States Magistrate Judge
                                                                            Name & Title of Judicial Officer
                                                                            4/21/2021
                                                                            Date




http://apps.caed.circ9.dcn/CIRUser/Desktop/Print.aspx?cid=a766d395-aca1-483f-8cfd-e5481cb36500                                                  4/21/2021
Preview - 1:20CR00225-001                                                                                                                    Page 2 of 5


      AO 245B-CAED (Rev. 09/2019) Sheet 4 - Misdemeanor Probation
      DEFENDANT: DELIA M. PEARSON                                                                                                       Page 2 of 5
      CASE NUMBER: 1:20CR00225-001

                                                                    PROBATION
       The defendant is hereby sentenced to probation for a term of:
       1 year to expire on April 14, 2022.

       If this judgment imposes a fine, special assessment, processing fee or restitution, it is a condition of probation that Defendant pay in
       accordance with the Schedule of Payments sheet of this judgment.

       While on probation, the defendant shall be subject to and must comply with the following conditions of probation:

                                                        CONDITIONS OF PROBATION
       1.   The defendant's probation shall be unsupervised.
       2.   The defendant is ordered to obey all federal, state, and local laws.
       3.   The defendant shall notify the court and, if represented by Counsel, your counsel of any change of address and contact number.
       4.   The defendant is ordered to personally appear for a Probation Review Hearing on 3/17/2022 at 10:00 am before U.S. Magistrate
            Judge Stanley A. Boone.
            A status report regarding the Defendant's performance on probation shall be filed 14 days prior to the Probation Review.
       5.   Pursuant to 18 USC § 3572(d)(3), while on probation and subject to any financial obligation of probation. defendant shall notify
            the court of any material change in defendant's economic circumstances that might affect defendant's ability to pay the full
            financial obligation.
       6.   The defendant shall report to the United States Marshals Service in Fresno, California within 14 days for processing.
       7.   The defendant shall complete 100 hours of community service. The defendant shall perform and complete the community
            service hours at an approved nonprofit organization by 12/31/2021. The defense shall submit the name of the nonprofit
            organization to the Courtroom Deputy for the judge’s approval.




http://apps.caed.circ9.dcn/CIRUser/Desktop/Print.aspx?cid=a766d395-aca1-483f-8cfd-e5481cb36500                                                 4/21/2021
Preview - 1:20CR00225-001                                                                                                                    Page 3 of 5


      AO 245B-CAED (Rev. 09/2019) Sheet 5 - Criminal Monetary Penalties
      DEFENDANT: DELIA M. PEARSON                                                                                                       Page 3 of 5
      CASE NUMBER: 1:20CR00225-001

                                                    CRIMINAL MONETARY PENALTIES

              The defendant must pay the total criminal monetary penalties under the Schedule of Payments on Sheet 6.

               TOTALS
               Processing Fee              Assessment            AVAA Assessment*                JVTA Assessment**       Fine     Restitution
                                             $25.00                   $0.00                            $0.00             $0.00    $57,889.00
            The determination of restitution is deferred until            . An Amended Judgment in a Criminal Case (AO 245C) will be entered
            after such determination.

            The court orders the defendant to pay restitution to the victim as outlined in the
            Restitution Attachment on Sheet 5B.

            If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
            otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
            victims must be paid before the United States is paid.

            Restitution amount ordered pursuant to plea agreement $

            The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
            the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
            subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

            The court determined that the defendant does not have the ability to pay interest and it is ordered that:

                   The interest requirement is waived for the                fine         restitution

                   The interest requirement for the               fine         restitution is modified as follows:


            If incarcerated, payment of any unpaid criminal monetary penalties in this case is due during imprisonment at the rate of 10%
            of the defendant’s gross income per month or $25 per quarter, whichever is greater. Payment shall be made through the Bureau
            of Prisons Inmate Financial Responsibility Program.

            Other:
       * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299
       ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
       *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses
       committed on or after September 13, 1994, but before April 23, 1996.




http://apps.caed.circ9.dcn/CIRUser/Desktop/Print.aspx?cid=a766d395-aca1-483f-8cfd-e5481cb36500                                                 4/21/2021
Preview - 1:20CR00225-001                                                                             Page 4 of 5


      AO 245B-CAED (Rev. 09/2019) Sheet 5B - Criminal Monetary Penalties
      DEFENDANT: DELIA M. PEARSON                                                                Page 4 of 5
      CASE NUMBER: 1:20CR00225-001

                                                                RESTITUTION PAYMENTS
      Restitution of $57,889.00 to:
       SOCIAL SECURITY ADMINISTRATION
       PHILADELPHIA, PA 19122-0861
       $57,889.00




http://apps.caed.circ9.dcn/CIRUser/Desktop/Print.aspx?cid=a766d395-aca1-483f-8cfd-e5481cb36500          4/21/2021
Preview - 1:20CR00225-001                                                                                                                       Page 5 of 5


      AO 245B-CAED (Rev. 09/2019) Sheet 6 - Schedule of Payments
      DEFENDANT: DELIA M. PEARSON                                                                                                          Page 5 of 5
      CASE NUMBER: 1:20CR00225-001

                                                            SCHEDULE OF PAYMENTS
              Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

       A.              Lump sum payment of $ 57,914.00 due immediately. $57,889 has been paid in full.
                                 Not later than      , or
                                 in accordance              C,     D,         E,or           F below; or
       B.              Payment to begin immediately (may be combined with               C,          D,       or    F below); or

       C.              Payment in equal    (e.g. weekly, monthly, quarterly) installments of $       over a period of       (e.g. months or
                       years), to commence     (e.g. 30 or 60 days) after the date of this judgment; or

       D.              Payment in equal    (e.g. weekly, monthly, quarterly) installments of $    over a period of      (e.g. months or
                       years), to commence     (e.g. 30 or 60 days) after release from imprisonment to a term of supervision; or

       E.              Payment during the term of supervised release/probation will commence within      (e.g. 30 or 60 days) after release
                       from imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at
                       that time; or

       F.              Special instructions regarding the payment of criminal monetary penalties:

       If incarcerated, payment of any unpaid criminal monetary penalties in this case is due during imprisonment at the rate of 10% of the
       defendant’s gross income per month or $25 per quarter, whichever is greater. Payment shall be made through the Bureau of Prisons
       Inmate Financial Responsibility Program.

       The defendant shall make payments toward any unpaid criminal monetary penalties in this case during supervision at the rate of at
       least 10% of your gross monthly income. Payments are to commence no later than 60 days from placement on supervision. This
       payment schedule does not prohibit the United States from collecting through all available means any unpaid criminal monetary
       penalties at any time, as prescribed by law.

       The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

               The defendant shall pay the cost of prosecution.

               The defendant shall pay the following court cost(s):

               The defendant shall forfeit the defendant's interest in the following property to the United States: The Preliminary Order of
               Forfeiture is hereby made final as to this defendant and shall be incorporated into the Judgment.

       Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA
       assessment, (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs,
       including cost of prosecution and court costs.




http://apps.caed.circ9.dcn/CIRUser/Desktop/Print.aspx?cid=a766d395-aca1-483f-8cfd-e5481cb36500                                                    4/21/2021
